Citation Nr: 0720905	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-05 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
positional vertigo of vestibular origin, rated as 30 percent 
disabling.

2.  Entitlement to an initial (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1981.

This case comes before the Board of Veterans´ Appeal (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied a rating in 
excess of 30 percent for positional vertigo.  The RO also 
granted service connection for bilateral hearing loss and 
tinnitus and assigned initial zero percent and 10 percent 
ratings, respectively.  The Waco, Texas, RO currently holds 
jurisdiction over the case.

The veteran has reported recurrent right ear infections since 
a tympanoplasty and mastoidectomy was performed in service.  
He has also attributed a headache disorder as secondary to 
service connected vestibular disorder.  These claims, which 
have not been developed and adjudicated by the RO, are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's positional vertigo of vestibular origin is 
assigned a 30 percent rating, the maximum rating authorized 
under Diagnostic Code 6204.

2.  The veteran's hearing loss disability is manifested by 
Level III hearing or better in the right ear, and Level I 
hearing in the left ear.

3.  The veteran's tinnitus is assigned a 10 percent rating, 
the maximum rating authorized under Diagnostic Code 6260.  

4.  The veteran's service-connected disabilities do not 
present an unusual or exceptional disability picture 
resulting in frequent hospitalizations or marked interference 
with employability.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 30 percent for recurrent positional 
vertigo of vestibular origin.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 
6204 (2006).

2.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, 
Diagnostic Code 6100 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, 
Diagnostic Code 6260 (2001-06); Smith v. Nicholson, 452 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 




expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

The veteran filed his claims in October 2001.  A November 
2001 RO letter that preceded the initial adjudication advised 
him of the types of evidence and/or information deemed 
necessary to substantiate his claims and the relative duties 
upon himself and VA in developing his claims, to include 
notifying the RO of any additional treatment records that 
would assist in supporting his claims.  With respect to the 
hearing loss and tinnitus claims, the purposes of a section 
5103 notice were met as an April 2002 RO rating decision 
granted service connection and assigned initial ratings and 
effective dates of award.  A March 2003 Statement of the Case 
(SOC) advised him of the applicable schedular criteria, the 
Reasons and Basis for its determination, and cited in full 
the provisions of 38 C.F.R. § 3.159(b)(1).  In March 2006, 
the United States Court of Appeals for Veterans Claims (CAVC) 
held that a section 5103 notice required notice of the 
elements for establishing a disability rating and effective 
date of award.  See Dingess, 19 Vet. App. 473, 491 (2006).  
That same month, the RO advised the veteran of the Dingess 
requirements.  The claims were readjudicated in a March 2007 
Supplemental SOC (SSOC).

A notice error is presumed prejudicial to the veteran unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 06-7001 (Fed. Cir. May 16, 2007).  In this 
case, the veteran is in receipt of the maximum schedular 
ratings for his vestibular disorder and tinnitus.  Thus, any 
notice error is not prejudicial to these claims as a higher 
benefit cannot be awarded as a matter of law.  With respect 
to his hearing loss claim, VA has provided the veteran with 
two VA audiology examinations.  A higher initial rating can 
only be awarded based upon audiometric testing in a specified 
format.  See 38 C.F.R. § 4.85a (2006).  He has not reported 
the existence of any private audiometric results, and 
reported in June 2006 that he had no further information or 
evidence to substantiate his claim.  As a compensable rating 
is not assignable, no prejudice accrues to post-adjudication 
notice of the Dingess requirements which were cured with 
readjudication of the claims.  On the facts of this case, the 
Board finds that the veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice defect.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the record includes the 
veteran's service medical records and all identified VA 
treatment records.  There are no private medical records 
identified.  In January 2002, the RO received notice from 
Randolph Air Force Base that they had no records of treatment 
of the veteran.  Medical examination has been provided during 
the appeal period.  The evidence of record is sufficient to 
decide the claims, and there is no reasonable possibility 
that any further assistance to the veteran would be capable 
of substantiating his claims.


II.  Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where service connection has previously 
been established, an increased rating claim concerns the 
current degree of impairment with the most probative evidence 
consisting of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A.  Vestibular disorder

Historically, the veteran developed positional vertigo 
symptoms following a right ear tympanoplasty and 
mastoidectomy in 1976.  His work-up evaluations found that 
his condition was consistent with a peripheral lesion related 
to his previous surgery.  A private ear, nose and throat 
consultation in February 1981 diagnosed benign paroxysmal 
vertigo presumably associated with the otoliths.  An RO 
rating decision in April 1982 granted service connection for 
recurrent positional vertigo of vestibular origin, and 
assigned the maximum schedular rating under Diagnostic Code 
6204.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2006).

In connection with the current appeal, the veteran has 
reported dizzy spells, manifested by spinning, unsteadiness, 
light-headedness, nausea and vomiting, that occurs with 
episodes of right ear infections.  On VA examination in 
December 2001, he reported that his vertigo episodes occurred 
"from time to time" and that he had sudden instances that 
had caused him to fall down.  Examination resulted in a 
diagnosis of middle ear disease, right ear only, with 
vestibulitis causing vertigo.

In a November 2002 application for a total disability rating 
based upon individual unemployability due to service-
connected disability (TDIU), the veteran described his 
vertigo as resulting in unemployability.  He reported the 
necessity for slow head movements to avoid vertigo episodes.  
He had extensive eye strain as a result.  He indicated an 
inability to balance himself "at times."  He was unable to 
walk a straight line toe to heel.

In his substantive appeal to the Board, the veteran reported 
an early retirement in 1992 due to a slow worsening of 
vertigo symptoms with "frequent" dizzy spells and almost 
constant right ear drainage.  In a written statement received 
in May 2004, he attributed his unemployability due to 
dizziness, headaches and restricted body movement due to his 
unbalanced condition.

As indicated above, the veteran's 30 percent rating under 
Diagnostic Code 6204 is the maximum allowable rating for his 
service connected vestibular disorder.  He has not been 
diagnosed with Ménière's syndrome (endolymphatic hydrops).  
See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2006).  There is 
no legal basis upon which to award a higher schedular rating 
and the appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As addressed below in section D, the 
Board will consider the issue of referral of the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 2 Vet. App. 
289 (1992) (VA must consider the provisions of 38 C.F.R. 
§ 3.321(b) when a claimant is in receipt of the maximum 
schedular evaluation).

B.  Hearing loss

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2006).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 




numeric designations which are then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See 38 C.F.R. § 4.85, Tables VI and VII (2006).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran's December 2001 audiometric examination showed a 
moderate to profound mixed loss of hearing sensitivity in the 
right ear measured by puretone thresholds of 45, 75, 80 and 
95 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  
His puretone threshold average of 74 decibels with speech 
recognition of 84 percent corresponds to a numeric 
designation of "III" under Table VI.  38 C.F.R. § 4.85 
(2006).  He had a moderate to moderately severe sensorineural 
left ear hearing loss measured by puretone thresholds of 25, 
15, 40 and 65 decibels at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  His puretone threshold average of 36 with 
speech recognition of 94 percent corresponds to a numeric 
designation of "I" under Table VI.  These combined numeric 
designations result in a rating of 0 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (2006).

The veteran's February 2006 audiometric examination showed 
right ear hearing loss measured by puretone thresholds of 50, 
75, 85 and 80 decibels at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  His puretone threshold average of 73 decibels 
with speech recognition of 92 percent corresponds to a 
numeric designation of "II" under Table VI.  His left ear 
hearing loss was measured by puretone thresholds of 20, 20, 
35 and 60 decibels at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  His puretone threshold average of 34 decibels 
with speech recognition of 96 percent corresponds to a 
numeric designation of "I" under Table VI.  These combined 
numeric designations also result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2006).

Alternate consideration of a compensable rating based upon 
exceptional patterns of hearing impairment is not for 
application.  See 38 C.F.R. § 4.86 (2006).  In this respect, 
the veteran does not manifest puretone thresholds of 55 
decibels or more in each of the specified frequencies (1000, 
2000, 3000 and 4000 hertz) in either ear.  See 38 C.F.R. 
§ 4.86(a) (2006).  Additionally, his puretone thresholds in 
the right ear exceed 30 decibels at 1000 hertz, and his left 
ear puretone thresholds at 2000 hertz are less than 70 
decibels.  See 38 C.F.R. § 4.86(b) (2006).  

The Board has considered the veteran's descriptions of his 
bilateral hearing loss disability, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  The preponderance of the 
evidence is against the claim.  The benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

C. Tinnitus 

The veteran seeks an initial rating in excess of 10 percent 
for tinnitus.  He filed a service connection claim in October 
2001, and he has appealed the initial rating assigned after 
an award of service connection.  The effective date of award 
is October 12, 2000.  The criteria for evaluating tinnitus, 
Diagnostic Code 6260, were revised effective June 13, 2003.  
The old and new versions provided a maximum 10 percent rating 
for tinnitus, but the new version added Note (2) codifying 
the standard VA practice of providing a maximum rating for 
tinnitus whether the sound is perceived in one ear, both 
ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002-06); 68 Fed. Reg. 25,823 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-June 13, 2003 version of Diagnostic Code 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral 




or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus effective 
to the date of claim.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2001-2006).  As there is no legal basis upon which to award 
a higher schedular rating, the veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

D.  Extraschedular consideration

When the maximum schedular rating is assigned, the Board is 
still required to consider whether to refer the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  See Moyer, 2 Vet. App. 289 (1992).  
The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

There is no lay or medical evidence of record that the 
veteran's service-connected disabilities have required any 
period of hospitalization during the appeal period.  The 
veteran reports that he took early retirement primarily due 
to his vestibular symptoms.  He reports vertigo manifested by 
episodes of spinning, unsteadiness, light-headedness, nausea 
and vomiting.  He has had sudden episodes where he has fallen 
down.  He has provided conflicting reports regarding the 
frequency of his vertigo episodes, such as "time to time" 
versus "frequent," but his episodes are brief in duration.  
He attributes his unemployability, in part, due to his need 
to restrict body movements to avoid vertigo episodes.  

Based upon a review of the evidence, the Board fails to 
ascertain any interference with the veteran's employment 
which is not contemplated by the regular schedular criteria.  
Under VA's Schedule, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2006).  His level of workplace interruption is 
proportionate to the loss of working time reflected by his 30 
percent disability rating under Diagnostic Code 6204.  The 
medical evidence does not show that his vertigo disability, 
by itself or considered in conjunction with his service 
connected hearing loss and tinnitus, results in any 
"marked" interference with his employment not contemplated 
by the regular schedular criteria.  As such, there is no 
basis for further 


action on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).


ORDER

An increased rating for recurrent positional vertigo of 
vestibular origin is denied.

An initial (compensable) evaluation for bilateral hearing 
loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


